Case 4:20-cr-00318-ALM-KPJ Document 7 Filed 11/17/20 Page 1 of 1 PageID #: 25




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
                                                  §
v.                                                § CASE NUMBER 4:20-CR-00318-ALM
                                                  §
                                                  §
KEITH TODD ASHLEY                                 §
                                                  §



                    ORDER SCHEDULING A DETENTION HEARING


A hearing in this case is scheduled as follows:


  Before:

  U.S. Magistrate Judge Kimberly C. Priest Johnson      Courtroom Number: 108
  United States Federal Courthouse
  7940 Preston Road
  Plano, TX 75024
                                                        Date: Monday, November 23, 2020

                                                        Time: 2:30pm


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of
the United States Marshal or any other authorized officer. The custodian must bring the defendant
to the hearing at the time, date, and place set forth above.



Date: November 17, 2020
                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
